Citation Nr: 0727023	
Decision Date: 08/29/07    Archive Date: 09/11/07

DOCKET NO.  06-26 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to an effective date prior to August 4, 2005, 
for a 10 percent evaluation of residual scars, right medial 
thigh, status post stab wound.

2.  Entitlement to a compensable rating for mild neuritis of 
obturator nerve, right medial thigh, status post stab wound.

3.  Entitlement to a compensable rating for muscle injury, 
right medial thigh, status post stab wound.


REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' 
Services


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

A. W. Harley, Associate Counsel


INTRODUCTION

The veteran had active service from March 1971 through March 
1973, and from November 1974 through November 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada.

The veteran filed a statement in September 2006 that implied 
his satisfaction with the decision regarding the earlier 
effective date issue.  However, the issue was discussed in 
detail at the May 2007 Board hearing.  As such, the Board 
finds that the veteran did not wish to withdraw the issue, 
and it is discussed in the decision below.

The issue of entitlement to a compensable rating for mild 
neuritis of obturator nerve, right medial thigh, status post 
stab wound, is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a December 2002 rating decision, the RO denied a 
compensable rating for the veteran's right thigh scar; notice 
was mailed to the veteran on December 16, 2002, and he did 
not submit a notice of disagreement (NOD) within one year of 
that date.


2. The veteran's next claim for increase was received by VA 
on August 4, 2005, and a March 2006 rating decision granted a 
10 percent evaluation, effective from August 4, 2005.

3. The competent medical evidence of record does not show 
that it was factually ascertainable that the veteran met the 
criteria for a compensable evaluation for his scar between 
December 16, 2002, and August, 4, 2005.

4.  The veteran's service-connected muscle injury, right 
medial thigh, status post stab wound, is manifested by 
constant pain, with severely painful episodes several times 
per week, alleviated only by resting for several minutes 
until pain subsides.


CONCLUSIONS OF LAW

1.  The assignment of an effective date earlier than August 
4, 2005, for award of a 10 percent rating for residual scars, 
right medial thigh, status post stab wound, is not warranted.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.1, 3.155, 
3.400, 4.118, Diagnostic Codes 7801-7804 (2006).

2.  The criteria are met for a 10 percent rating for the 
veteran's service-connected muscle injury, right medial 
thigh, status post stab wound.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 38 C.F.R. § 4.1, 4.2, 4.73, Diagnostic 
Code 5314 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Earlier Effective Date: Scar
The veteran is seeking an effective date prior to August 4, 
2005, for his service-connected right thigh scar.  Except as 
otherwise provided, the effective date of an evaluation and 
award of pension, compensation, or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase, will be 
the date of receipt of the claim or the date entitlement 
arose, whichever is the later. 38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400. The effective date of an increase in disability 
compensation shall be the earliest date as of which it was 
factually ascertainable that an increase in disability had 
occurred, if a claim was received within one year from such 
date; otherwise, the effective date shall be the date of 
receipt of claim. 38 C.F.R. § 3.400(o)(2).

Applicable statutory and regulatory provisions require VA 
look to all communications from the veteran that may be 
interpreted as applications or claims -- formal and informal 
-- for benefits. In particular, VA is required to identify 
and act on informal claims for benefits. 38 C.F.R. §§ 3.1(p), 
3.155(a).  Any communication or action indicating intent to 
apply for one or more benefits under the laws administered by 
VA from a veteran or his duly authorized representative may 
be considered an informal claim. Such an informal claim must 
identify the benefit sought. Upon receipt of an informal 
claim, if a formal claim has not been filed, an application 
form will be forwarded to the claimant for execution. If 
received within one year from the date it was sent to the 
claimant, it will be considered filed as of the date of 
receipt of the informal claim. 38 C.F.R. § 3.155(a).  In this 
case, an unexecuted form was received by VA in November 1977 
indicating the veteran's desire to file a compensation claim 
with regard to his right thigh.  This claim was not 
considered filed as it was not fully executed by the veteran.  
A December 1977 VA letter to the veteran notified him that a 
signature was needed.  The veteran did not respond.  It was 
not until July 1984 that the veteran originally filed a fully 
executed claim for benefits with regard to his right thigh.  

In April 1985, service connection for the scar to the right 
thigh was granted with a noncompensable rating.  See April 
1985 rating decision.  This decision was not appealed.  In 
July 1994, the veteran filed a claim for an increased rating, 
which was denied in a January 1995 rating decision, which was 
also not appealed.  The veteran again filed a claim for an 
increase in February 2002, which was again denied in a 
December 2002 rating decision.  This rating is final as a 
notice of disagreement was not filed within a year of the 
December 16, 2002, mailing of notice of the decision to the 
veteran, and the Board must abide by the finality of this 
decision.  38 C.F.R. § 20.302(a).  

The present claim was received by VA on August 4, 2005.  In 
March 2006, the veteran's scar was awarded a 10 percent 
evaluation under 38 C.F.R. § 4.118, Diagnostic Code (DC) 
7804, effective August 4, 2005, the date of the veteran's 
claim.  The veteran, in March 2006, filed a notice of 
disagreement with the effective date of the 10 percent 
rating.

Because the December 2002 rating decision denying an 
increased rating for the veteran's service-connected scar is 
final, the issue becomes whether it was factually 
ascertainable that the veteran 's scar was 10 percent 
disabling between December 16, 2002, the date of notice of 
the final decision, and August 4, 2005, the date of filing of 
the most recent claim for an increase.  If so, the effective 
date may be granted as of that date, if the veteran's claim 
was filed within one year thereof.  See 38 C.F.R. § 
3.400(o)(2).

The records from December 2002 through the August 2005 claim 
include only VA outpatient treatment reports.  The veteran 
has not informed VA of any additional evidence for review in 
relation to this claim.  Unfortunately, for the period in 
question, from December 16, 2002, to August 4, 2005, there is 
no evidence to support the conclusion that the veteran's 
disability warranted a compensable rating.  Skin disabilities 
are rated under 38 C.F.R. § 4.118.  Scars, other than to the 
head, face, or neck, that are deep or cause limited motion 
are rated under DC 7801, and a compensable rating is 
warranted for an area exceeding 6 square inches.  Superficial 
scars of the same area that do not cause limited motion 
receive a 10 percent rating when covering an area 144 square 
inches or greater, under DC 7802.  Superficial and unstable 
scars receive a 10 percent rating under DC 7803, no matter 
their size.  And, superficial scars that are painful on 
examination receive 10 percent under DC 7804.

A review of VA treatment records for the relevant time period 
shows that the veteran was seen for complaints regarding 
radiating pain and numbness associated with his right thigh 
in January 2003, however there was no mention of any 
complaint related to the scar.  This treatment seems to have 
been associated with the service-connected muscle and 
neurological disabilities of the right thigh.  The only time 
the scar is mentioned in the outpatient treatment records is 
in a June 2004 report.  The veteran reported the scar on the 
medial aspect of the right thigh/knee for a general 
examination, but made no statements suggesting symptoms 
surrounding the scar.  There are no additional treatment 
records during the relevant time period that show complaints 
or treatment or any mention of the veteran's service-
connected scar.  The record is devoid of any additional 
evidence treating the veteran's service-connected right thigh 
area during the relevant time period.  In fact, the first 
evidence of symptoms indicating that a compensable rating is 
warranted is found in the October 2005 VA examination report, 
following the August 2005 filing of the veteran's claim.

The evidence obtained for the period between the December 16, 
2002, notice of the last prior final denial of an increased 
rating for the veteran's scar, and the August 4, 2005, filing 
of the present claim, does not show that it was factually 
ascertainable that the veteran's scar warranted a compensable 
rating during this time period. Accordingly, the effective 
date is properly set at August 4, 2005, the date of claim.  
The veteran's appeal must be denied.

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  Because 
the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable here. See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1990).

Increased Rating: Muscle Injury, Right Medial Thigh
The veteran is seeking a compensable rating for his service 
connected disability of the right thigh muscle.  Disability 
evaluations are determined by the application of VA's 
Schedule for Rating Disabilities, which sets forth separate 
rating codes for various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Generally, a disability must be considered 
in the context of the whole recorded history.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  See 38 C.F.R. §§ 4.1, 4.2; Francisco v. 
Brown, 
7 Vet. App. 55 (1994).  

The veteran's claim for a compensable rating was filed in 
August 2005.  As there were no recent medical records to 
review in relation to the disability, the RO obtained a VA 
examination to assess the current severity of the muscle 
injury.  At the time of the October 2005 VA examination, the 
veteran complained of constant pain and flare-up pain.  He 
reported that the severity increases to 10/10 for 15 to 20 
minutes, one to two times per week.  These flare-ups are 
precipitated by walking and standing, and alleviated by 
sitting and resting for 10 to 15 minutes.  Physical 
examination revealed an injury to the right distal vastus 
medialis, muscle group 14, without inflammation or tenderness 
on palpation.  The veteran reported that this disability did 
not interfere with his employment at that time, as he had a 
"sit down job as a security officer."  The examiner 
reported muscle strength of the lower extremity as 3.5 to 4+, 
with no muscle herniation, and no loss of muscle function.  
Minimal pain on palpation was demonstrated.

The veteran was afforded a second VA examination in December 
2006, which shows that the veteran's complaints and 
symptomology are consistent at that time with the year prior.  
The veteran reported frequent pain occurring after work, when 
crossing his knees, when kneeling, and when he runs to coach 
little league baseball.  At that time, he described his 
flare-ups as 8/10 for three to four minutes, and sometimes 
two hours, occurring five times per week.  These painful 
episodes are precipitated by fatigue, crossing legs, 
kneeling, or running, and alleviated by resting for three to 
four minutes.  Muscle strength had improved at that time and 
was reported as 4.5+.  

The veteran's May 2007 hearing testimony before the 
undersigned is consistent with the symptoms described in his 
VA examination reports.  The veteran reported no direct 
muscle pain, but some pain when he has to kneel down, and 
difficulty walking.  See hearing transcript at pages 13-14.  
At that time he stated that he worked in outside sales, 
requiring him to drive and lift. Id.  He reported episodes 
three to four times per week in which he experiences 
throbbing pain.  Id. at page 16.  He also reported occasional 
redness, but no swelling.  Id.  

Muscle Group14 (XIV) is rated under 38 C.F.R. § 4.73, 
Diagnostic Code (DC) 5314.  A slight injury receives a 
noncompensable rating.  Evidence of a moderate injury 
warrants a 10 percent rating; evidence of a moderately severe 
injury warrants a 30 percent rating, and evidence of a severe 
injury warrants a 40 percent rating.  

While the competent medical evidence of record does not show 
interference with the muscle function per se, it does show 
that the veteran has complained of constant pain throughout 
the course of this appeal, and he consistently described 
severe flare-ups several times per week, which require him to 
stop what he is doing and sit down so that the pain may 
subside.  Such constant painful episodes can be described as 
a moderate muscle disability considering the frequent 
interference with daily life.  As such, a 10 percent rating 
is warranted under DC 5314.

Duties to Notify and Assist
VA fulfilled its duties to notify and assist the veteran in 
the development of his claims.  Sufficient evidence is 
available to reach a decision and the veteran is not 
prejudiced by appellate review at this time.

VA sent the veteran a letter in October 2005 informing him of 
the evidence necessary to establish entitlement to an 
increased rating.  He was notified of what was necessary to 
establish his claim, what evidence he was expected to 
provide, and what VA would obtain on his behalf.  The letter 
also asked the veteran to send VA any pertinent evidence he 
had regarding his claims.  VA also sent the veteran a letter 
in March 2006 that informed him of the type of evidence 
necessary to establish an effective date and a disability 
rating, as is required under 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, these 
letters satisfied the requirements of 38 C.F.R. § 3.159(b)(1) 
(2006), and Dingess v. Nicholson, 
19 Vet. App. 473 (2006).

VA also has a duty to assist the veteran in substantiating 
his claims under  
38 C.F.R. § 3.159(c), (d) (2006).  Here, the veteran's 
statements, his service medical records, and VA treatment 
records have been associated with the claims folder.  The 
October 2005 and December 2006 VA examination reports are 
also of record.  The veteran requested and was afforded a 
Board hearing in May 2007 and the transcript is of record.  
The veteran has not notified VA of any additional available 
relevant records with regard to his claims.  

VA has done everything reasonably possible to assist the 
veteran.  A remand for further development of these claims 
would serve no useful purpose.  VA has satisfied its duties 
to notify and assist the veteran and further development is 
not warranted.  


ORDER

An effective date earlier than August 4, 2005, for a 10 
percent evaluation of residual scars, right medial thigh, 
status post stab wound, is denied.

A 10 percent rating is granted for muscle injury, right 
medial thigh, status post stab wound, subject to the laws and 
regulations applicable to the payment of monetary benefits.


REMAND

The veteran is seeking a compensable rating for his service 
connected neuritis of the obturator nerve, right medial 
thigh, status post stab wound.  Outpatient treatment records 
concerning this disability are limited.  As such, VA afforded 
the veteran a VA examination to assess the current severity 
of his service connected disability.

The October 2005 VA examiner reported that the veteran has 
numbness around his stab wound, sometimes radiating down the 
back of his right knee.  The specific nerve involved is the 
obturator and femoral nerve.  The examiner opined that the 
veteran's condition is "more of sensory nerve neuritis than 
a motor impairment," and is characterized by neuralgia.  
Thus, the diagnostic code (DC) used to rate the veteran's 
disability is appropriate.  He is rated under 38 C.F.R. 
§ 4.124a, DC 8628, which is the rating criteria for neuritis 
of the obturator nerve.  Under 
38 C.F.R. § 4.123, neuritis , cranial or peripheral, 
characterized by loss of reflexes, muscle atrophy, sensory 
disturbances, and constant pain, at times excruciating, is to 
be rated on the scale provided for injury of the nerve 
involved, with a maximum equal to severe, incomplete 
paralysis.  The maximum rating which may be assigned for 
neuritis not characterized by organic changes referred to in 
this section will be that for moderate, or with sciatic nerve 
involvement, for moderately severe, incomplete paralysis.  
38 C.F.R. § 4.123 (2006).  For a 10 percent rating, the 
veteran's obturator and femoral nerve disability must be 
manifested by severe to complete paralysis.  38 C.F.R. 
§ 4.124a, DC 8528, 8628, 8728 (2006).

The October 2005 VA examination report does not discuss 
whether there is any paralysis of the obturator and femoral 
nerve, such that it can be adequately rated under the 
relevant diagnostic code.  As such, a remand is required so 
that a new examination and opinion can be obtained for rating 
purposes.

Accordingly, the case is REMANDED for the following action:

1. Afford the veteran a VA neurological 
examination to assess the current severity 
of his service connected neuritis of 
obturator nerve, right medial thigh, 
status post stab wound.  The examiner 
should perform all relevant testing, 
including nerve conduction studies, if 
appropriate, and opine as to whether the 
veteran's service-connected disability is 
manifested by severe to complete paralysis 
of the nerve, or mild to moderate 
paralysis of the nerve.

2. Readjudicate the veteran's claim. If 
the benefits sought on appeal remain 
denied, the veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
and given a reasonable opportunity to 
respond.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


